    Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 1 of 14 PageID #: 43042




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF WEST VIRGINIA

    THE CITY OF HUNTINGTON,

            Plaintiff,

    v.                                                 Civil Action No. 3:17-01362
                                                       Hon. David A. Faber
    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

        Defendants.
    CABELL COUNTY COMMISSION,

            Plaintiff,

    v.                                                 Civil Action No. 3:17-01655
                                                       Hon. David A. Faber
    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

            Defendants.

                DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ OMNIBUS MOTION
                         REGARDING IQVIA TRIAL TESTIMONY

           Three weeks before trial and more than eight months after fact discovery closed,

Plaintiffs filed a motion seeking to re-open discovery to “permit a limited evidentiary deposition

of” third-party IQVIA. 1 Plaintiffs purport to need this deposition in order “to secure testimony

which establishes the evidentiary foundation necessary at trial for the admission of the IQVIA

[Xponent] Data.” 2 Plaintiffs have shown no cause at all for their request to re-open discovery,

much less the required good cause. The Court therefore should summarily deny Plaintiffs’

request to re-open discovery to conduct a deposition of IQVIA, or for any other reason. As for



1
    Dkt. 1264.
2
    Id. at 1.

                                                   1
    Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 2 of 14 PageID #: 43043




Plaintiffs’ request for an order permitting them to serve a “trial subpoena” on IQVIA requiring

IQVIA to appear at the trial via remote video streaming, the Court lacks authority to issue such

an order because IQVIA is located beyond the subpoena power of this Court.

                                          BACKGROUND

          Plaintiffs’ counsel have had access to the IQVIA Xponent data that is the subject of their

motion since September 2018. 3 In Track One before Judge Polster, their clients relied on the

data in the report of their expert, Lacey Keller, which was served on April 15, 2019. 4 The

Xponent data was deemed produced in this case as of the date of remand—January 14, 2020. 5

Dr. Keller is Plaintiffs’ expert here, as well, and she relied on the Xponent data in her report,

which Plaintiffs served on August 3, 2020. 6 Plaintiffs never sought to depose IQVIA during the

sixth-month discovery period. Nor did the Track One plaintiffs depose IQVIA.

          Plaintiffs filed a “motion in limine” to admit the Xponent data series, which the Court

denied. 7 The Court held that “there is no evidence that defendants had purchased the two

datasets at issue here” and that the data is inadmissible hearsay. 8




3
  Dkt. 1066 at 5, Dkt. 1066-6. Xponent is a database that IQVIA—a company, formed after the
merger of IMS Health and Quintiles, that sells healthcare-related data—markets as providing
information useful to pharmaceutical manufacturers and financial analysts “to measure market
and product demand.” Dkt. 1124 at 1–2 and n.1.
4
    Dkt. 119.
5
    Dkt. 120, 124, 125.
6
    Dkt. 1066-2.
7
    Dkt. 1266.
8
    Id. at 6, 12.

                                                   2
    Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 3 of 14 PageID #: 43044




         On March 16, months after filing their motion to admit the evidence, Plaintiffs filed a

notice of deposition of IQVIA. On April 8, Defendants filed a motion for a Rule 26(c) protective

order to quash the untimely deposition notice. 9 On April 9, Special Master Wilkes conducted a

meet-and-confer regarding the deposition between the parties and IQVIA. At the conclusion of

that conference, Plaintiffs indicated that they would withdraw the deposition subpoena and move

the Court to re-open discovery. 10

         Both in their deposition notice and their motion to re-open discovery, Plaintiffs indicate

the following purposes of the IQVIA deposition: (1) “[v]alidation and authentication of the

‘IQVIA … XPONENT and XPONENT PLANTRAK’” data; (2) “[e]xplanation of the contents

of the IQVIA Data”; (3) “[e]xplanation of the methods in which the IQVIA Data is maintained”;

(4) “[e]xplanation of whether IQVIA maintains the IQVIA Data in the regular course of its

business”; (5) “[e]xplanation of the purposes for which IQVIA uses the IQVIA Data”; and (6)

“[w]hether AmerisourceBergen Drug Corporation, Cardinal Health, Inc. or McKesson Drug

Corporation have or had access to databases containing the IQVIA Data.” 11

         Neither in their March 16 deposition notice, at the April 9 meet-and-confer, or in their

motion to re-open discovery have Plaintiffs offered any explanation for why they waited so long

to seek IQVIA’s testimony. They do not claim to have been unable to take the deposition during

the discovery period and do not describe any diligence on their part to secure this testimony

within the discovery period.


9
    Dkt. 1261.
10
  To Defendants’ knowledge, Plaintiffs have not formally withdrawn the original deposition
notice. Accordingly, Defendants’ Motion for Protective Order is still pending briefing and
decision by this Court.
11
     Dkt. 1238, Dkt. 1264.

                                                  3
 Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 4 of 14 PageID #: 43045




          Third-party IQVIA is located in Durham, North Carolina and resides more than 100 miles

from the courthouse. 12

                                           ARGUMENT

I.        Plaintiffs Have Not Established Good Cause To Re-Open Discovery.

          A.     Plaintiffs Have Not Provided Any Reason, Much Less a Good Reason, Why
                 They Did Not Timely Seek This Discovery.

          A party seeking to re-open discovery must show “good cause.” McMillan v. Cumberland

Cnty. Bd. of Ed., 734 F. App’x 836, 845 (4th Cir. 2018) (“Once a district court enters a

scheduling order it may be modified only for good cause.”); Sweatman v. Coloplast Corp., No.

3:19-cv-02745-SAL, 2020 WL 2391285, at *3 (D.S.C. May 5, 2020) (denying plaintiffs’ motion

to re-open discovery to take deposition of witness where plaintiff was aware of the witness

before the close of discovery). “Good cause requires the party seeking relief [to] show that the

deadlines cannot reasonably be met despite the party’s diligence, and whatever other factors are

also considered, the good-cause standard will not be satisfied if the [district] court concludes that

the party seeking relief (or that party’s attorney) has not acted diligently in compliance with the

schedule.” McMillan, 734 F. App’x at 846 (citing Cook v. Howard, 484 F. App'x 805, 815 (4th

Cir. 2012) (unpublished opinion) (citations omitted)). The “primary consideration ... in

[determin]ing whether ‘good cause’ has been shown under Rule 16(b)” is “the movant’s

diligence.” Sweatman, 2020 WL 2391285, at *2 (citation omitted). “Lack of diligence and

carelessness are the ‘hallmarks of failure to meet the good cause standard.’” Id. (citation

omitted). “If the movant has not been diligent in meeting the scheduling order’s deadlines, then




12
     Dkt. 1264 at 2 n.1.

                                                  4
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 5 of 14 PageID #: 43046




other factors—including the presence or absence of prejudice to the other party—generally will

not be considered.” Id. (citation omitted).

           Plaintiffs do not offer any cause whatsoever for their belated request to re-open discovery

to depose IQVIA. 13 They certainly have not offered “good cause” for their delay, and they have

not demonstrated any diligence in pursuing the evidence they needed from IQVIA during the

discovery period, or in the nearly nine months since.

           Discovery closed on July 27, 2020. 14 Plaintiffs had the Xponent data in their possession

for six months before discovery closed, and they could have noticed the IQVIA deposition at any

time during that period to get the answers they seek and to support their bid to admit the IQVIA

data. Indeed, Plaintiffs should not have relied on the data for any purpose before understanding

the contents of the data, the purposes for which it is used, and whether Defendants had access to

it. Plaintiffs recite why they think the Xponent data is important, 15 but they do not say that they

were unaware of the data until recently—nor could they, given that their expert relied on the

data. They do not say that they could not have noticed a discovery deposition of IQVIA during

the discovery period, and they do not explain any steps they took during discovery “to secure

testimony which establishes the evidentiary foundation necessary at trial for the admission of the

IQVIA [Xponent] Data.” 16 Nor can Plaintiffs claim that they did not know that Defendants


13
   Highlighting their inability to show “good cause,” Plaintiffs’ brief ignores entirely Rule 16’s
standard and instead seeks leave to take untimely discovery under Federal Rule of Evidence 611.
FRE 611, however, sets forth the Court’s inherent authority to manage the order and method of
questioning witnesses at trial. See Fed. R. Evid. 611. The rule is inapplicable to Plaintiffs’
request to take a late “evidentiary deposition.”
14
     Dkt. 410.
15
     Dkt. 1264 at 3.
16
     Id. at 1.

                                                    5
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 6 of 14 PageID #: 43047




would object to the admission of the IQVIA data because Defendants filed their formal

opposition with the Court five months ago, and the parties argued the issue to the Court three

months ago.

          Plaintiffs failed to seek discovery of basic facts that would be necessary to admit

evidence that they claim is important to their case. Their lack of diligence and carelessness is not

good cause. It is the opposite. The Court therefore should deny their motion to re-open

discovery to take a third-party deposition that could have—and should have—been taken during

discovery. 17

          Because Plaintiffs’ lack of diligence is dispositive, the Court should not consider any

other factors. But, for the record, Defendants note that Plaintiffs are incorrect that “Defendants

will not be prejudiced” by their untimely request. 18 Trial is two weeks away, and Defendants are

consumed with trial preparations. 19 Having to prepare for and attend depositions at this time,




17
   Dent v. Montgomery County Police Dept., No. DKC 08-0886, 2011 WL 232034, at *2 (D. Md.
Jan. 24, 2011) (“The standard for permitting modifications to the scheduling order is not whether
the discovery sought is relevant and would aid resolution of the factual issues at trial. The
question before the court is whether Plaintiff has shown that despite her counsel’s diligence and
good faith efforts the discovery deadlines could not be met and that there is a good cause to
permit additional discovery at this late stage in the litigation…. Plaintiff has not even attempted
to argue that her former counsel was diligent in pursuing discovery or put forth any reason why
the discovery she now seeks could not have been obtained during the twelve months the parties
had to complete discovery.”).
18
     Dkt. 1264 at 3.
19
  On March 11—a week before Plaintiffs served the original IQVIA subpoena—the Court
excluded certain opinion testimony Plaintiffs had failed to disclose in a timely manner,
concluding that taking new depositions of those witnesses at this juncture “would certainly
disrupt” the trial date. Dkt. 1234 at 11.

                                                   6
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 7 of 14 PageID #: 43048




whether remote or not, is burdensome and an unnecessary expense for Defendants. Plaintiffs’

tactics should not be rewarded. The Court should deny Plaintiffs’ motion. 20

          B.     A Deposition of IQVIA Will Not Establish the Admissibility of the Data.

          In addition to their lack of diligence in timely seeking a deposition of IQVIA, Plaintiffs

cannot show good cause for re-opening discovery to take this deposition because the deposition

will not aid Plaintiffs in their quest to admit the Xponent data. The hurdles to admissibility that

the Court already identified will not be cured by IQVIA’s testimony.

          First, as the Court has found, no Defendant ever purchased or possessed the Xponent

data, and therefore the data is not relevant to any “notice” to Defendants. 21 A deposition of

IQVIA will not change that fact.


20
   See AIDS Counseling and Testing Centers v. Group W Television, Inc., 903 F.2d 1000, 1006
(4th Cir. 1990) (affirming district court’s quashing of subpoenas for hearing testimony issued
after the close of discovery; “Having failed to properly prosecute their case, the plaintiffs may
not now look to this court to remedy the problem that is entirely of their own making.”); Mayhew
v. Loved Ones in Home Health Care, LLC, No. 2:17-cv-03844, 2020 WL 132192, at *1–2 (S.D.
W. Va. Jan. 10, 2020) (quashing third party subpoena issued after the close of discovery that was
issued for “the purpose of conducting additional discovery after the discovery deadline”);
McAfee v. Boczar, No. 3:11cv646, 2012 WL 2499420, at *2 (E.D. Va. June 27, 2012) (quashing
third party subpoena issued 13 days after the close of discovery); Garvin v. Southern States Ins.
Exchange Co., No. 1:04cv73, 2007 WL 2463282, at *3–4 (N.D. W.Va. Aug. 28, 2007) (granting
defendant’s motion to quash third-party subpoena issued after close of discovery that
“unequivocally establishe[d] the intent [of the subpoena] as ‘discovery’”); McKay v. Triborough
Bridge & Tunnel Auth., No. 05-8936, 2007 WL 3275918, at *2 (S.D.N.Y. Nov. 5, 2007)
(collecting cases that stand for the proposition that parties may not issue subpoenas “as a means
to engage in discovery after the discovery deadline has passed”); Playboy Enters. Int’l Inc. v. On
Line Entm’t, Inc., No. 00-6618, 2003 WL 1567120, at *1 (E.D.N.Y. Mar.13, 2003) (granting
motion to quash where “plaintiffs took it upon themselves to serve subpoenas, without prior
application to the Court, months after discovery closed, little more than a month before trial,
upon a non-party from whom discovery was never before sought”); Mortgage Information
Servs., 210 F.R.D. at 567–78 (W.D.N.C. 2002) (“[W]hen a plaintiff ... is aware of the existence
of documents before the discovery cutoff date and issues discovery requests including subpoenas
after the discovery deadline has passed, then the subpoenas and discovery requests should be
denied.”) (citation omitted).
21
     Dkt. 1266 at 6.

                                                   7
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 8 of 14 PageID #: 43049




          Second, the Court held that the data is hearsay and does not fall within the exception in

Federal Rule of Evidence 803(17) because the data is not “established factual information.” 22

The Court relied for its ruling on the “disclaimer” that IQVIA provided, which confirms that the

data is not established factual information. That letter—which Plaintiffs attached to their

original IQVIA deposition notice—explains clearly and unambiguously that the Xponent data

                  represents [only] an estimate of measured activity and should be
                  treated accordingly.” The data “reflects projections, estimates,
                  [and] forecasts that are the result of a combination of confidential
                  and proprietary technologies, statistical methodologies and a
                  significant number of sources. These estimates reflect the
                  independent judgment, expertise and opinion of IQVIA
                  representatives to arrive at a reasonable approximation of market
                  activity…. The IQVIA information … is susceptible to error or
                  variance, and is not intended to be used as direct evidence or to
                  establish any fact. 23


          IQVIA has informed Plaintiffs that, if it testified, it would testify in conformance with its

already-submitted letter. 24 And in IQVIA’s objections to the original subpoena, it reiterated that

the Xponent data “represents ‘an estimate of measured activity and should be treated

accordingly,’” the “‘numbers are prepared using judgment and skill, not simply arithmetic,’ …

the data is not intended to be used as direct evidence or to establish any fact[, and] [f]or these

reasons, validation of this data as fact is not possible.” 25 Thus, the deposition could not, and

would not, help Plaintiffs establish the admissibility of the Xponent data.




22
     Id. at 12.
23
     Dkt. 1238-1.
24
     Ex. 1 (Mar. 19, 2021 e-mail from P. Oot to D. Ackerman and P. Farrell).
25
     Ex. 2.

                                                    8
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 9 of 14 PageID #: 43050




           Lastly, Plaintiffs indicate that they want to depose IQVIA to “authenticate” the data, but

Allergan Finance, LLC—the MDL defendant that produced the data in the litigation—already

stipulated to the authenticity of the Xponent data in this case, 26 and Defendants have not

contested authenticity. Plaintiffs therefore do not need a deposition for that purpose.

           A deposition of IQVIA therefore cannot and will not help establish the admissibility of

the Xponent data, and there is no good cause to permit the deposition.

II.        The Court Lacks Authority to Issue a Trial Subpoena to IQVIA.

           In the alternative to re-opening discovery to take an “evidentiary deposition of IQVIA,”

Plaintiffs move this Court for an order permitting them to issue a “trial subpoena for a

representative of IQVIA … to testify live by remote video streaming.” 27 This path is equally

unavailing, however. As Plaintiffs acknowledge, IQVIA is located outside the subpoena power

of this Court. The Court therefore has no authority to order IQVIA to appear at this trial, either

in person or by video testimony. 28

           Plaintiffs suggest that Rule 43 provides an end-run around Rule 45 and permits the Court

to order a remote trial appearance by a witness who resides outside the Court’s subpoena

power. 29 That is incorrect. While Rule 43(a) permits remote testimony from an otherwise

available witness in exceptional circumstances not present here, it does not expand a court’s

power to compel such testimony in the first place. Courts across the country have rejected

Plaintiffs’ exact argument—that Rule 43(a) eviscerates Rule 45(c)’s geographical limits and


26
     Dkt. 1066-7.
27
     Dkt. 1264 at 1.
28
     Fed. R. Civ. P. 45(c)(1)(A)-(B), (d)(3)(A)(iii).
29
     Id. at 3.

                                                    9
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 10 of 14 PageID #: 43051




grants nationwide subpoena power to compel remote testimony. 30 Recent amendments to Rule

45 confirm the same. The advisory committee notes to the rule’s 2013 amendments expressly

reject an early line of cases that previously allowed the sort of end-run around Rule 45 that

Plaintiffs now seek. 31

          And even if Rule 43 could expand the Court’s subpoena power—it cannot—it is not

applicable here because Rule 43(a) permits testimony by remote transmission only “[f]or good

cause in compelling circumstances.” 32 As explained above, Plaintiffs have not offered any cause

at all for their failure to secure testimony from IQVIA during the discovery period such that they

can demonstrate a compelling need now for the remote trial testimony. Nor is IQVIA suddenly

and unexpectedly unavailable. Plaintiffs have known, or should have known, that IQVIA resides

in North Carolina and is outside the subpoena power of this Court. Having failed—either for

tactical reasons at the time or mere oversight—to have taken IQVIA’s deposition during




30
  See, e.g., Roundtree v. Chase Bank USA, N.A., 2014 WL 2480259, at *2 (W.D. Wash. June 3,
2014) (application of Rule 43(a) “presupposes a witness willing or compelled to testify at trial” and
does not expand geographic scope of Rule 45(c)); Lea v. Wyeth LLC, 2011 WL 13195950, at *1
(E.D. Tex. Nov. 22, 2011) (“There is nothing in the language of Rule 43(a) that permits this court to
compel the testimony of an individual who is indisputably outside the reach of its subpoena power.”).

Plaintiffs and Defendant McKesson Corp. previously fully briefed the issue of whether the Court can
compel remote trial testimony from witnesses who reside outside the Court’s subpoena power.
Plaintiffs withdrew their motion after the parties reached agreement on certain company witnesses,
but rather than re-state all the arguments contained in McKesson’s opposition, Defendants
incorporate that opposition as if set forth fully herein. See Dkt. 844.
31
   See Fed. R. Civ. P. 45 Advisory Comm. Notes, 2013 Amend. (noting that “these amendments
resolve a split in interpreting Rule 45’s provisions for subpoenaing parties and party officers” and
rejecting the holding of In re Vioxx Prod. Liab. Litig., 439 F. Supp. 2d 640, 642 (E.D. La. 2006), the
primary case relied on by Plaintiffs in support of their overbroad reading of Rule 43).
32
     Fed. R. Civ. P. 43(a).

                                                  10
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 11 of 14 PageID #: 43052




discovery, Plaintiffs cannot now establish the “good cause in compelling circumstances” that

Rule 43(a) requires to permit remote video transmission. 33

                                        CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiffs’ Omnibus Motion Regarding

IQVIA Trial Testimony, Dkt. 1264.



 Dated: April 19, 2021
                                            Respectfully submitted,

                                            /s/ Steven R. Ruby
                                            Michael W. Carey (WVSB No. 635)
                                            Steven R. Ruby (WVSB No. 10752)
                                            David R. Pogue (WVSB No. 10806)
                                            Raymond S. Franks II (WVSB No. 6523)
                                            CAREY DOUGLAS KESSLER & RUBY PLLC
                                            901 Chase Tower, 707 Virginia Street, East
                                            P.O. Box 913
                                            Charleston, WV 25323
                                            Telephone: (304) 345-1234
                                            Facsimile: (304) 342-1105
                                            mwcarey@csdlawfirm.com
                                            sruby@cdkrlaw.com
                                            drpogue@cdkrlaw.com
                                            rsfranks@cdkrlaw.com




33
   Id. Advisory Comm. Notes, 1996 Amend. (“A party who could reasonably foresee the
circumstances offered to justify transmission … will have special difficulty in showing good
cause.”)

                                               11
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 12 of 14 PageID #: 43053




                                  /s/ Ashley W. Hardin
                                  Enu Mainigi
                                  F. Lane Heard III
                                  Jennifer G. Wicht
                                  Ashley W. Hardin
                                  WILLIAMS & CONNOLLY LLP
                                  725 Twelfth Street NW
                                  Washington, DC 20005
                                  Tel: (202) 434-5000
                                  Fax: (202) 434-5029
                                  emainigi@wc.com
                                  lheard @wc.com
                                  jwicht@wc.com
                                  ahardin@wc.com

                                  Counsel for Cardinal Health, Inc.

                                  /s/ Timothy C. Hester
                                  Timothy C. Hester (DC 370707)
                                  Laura Flahive Wu
                                  Andrew P. Stanner
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street NW
                                  Washington, DC 20001
                                  Tel: (202) 662-5324
                                  thester@cov.com
                                  lflahivewu@cov.com
                                  astanner@cov.com

                                  /s/ Paul W. Schmidt
                                  Paul W. Schmidt
                                  COVINGTON & BURLING LLP
                                  The New York Times Building
                                  620 Eighth Avenue
                                  New York, New York 10018
                                  Tel: (212) 841-1000
                                  pschmidt@cov.com




                                     12
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 13 of 14 PageID #: 43054




                                  /s/ Jeffrey M. Wakefield
                                  Jeffrey M. Wakefield (WVSB #3894)
                                  jwakefield@flahertylegal.com
                                  Jason L. Holliday (WVSB #12749)
                                  jholliday@flahertylegal.com
                                  FLAHERTY SENSABAUGH BONASSO PLLC
                                  P.O. Box. 3843
                                  Charleston, WV 25338-3843
                                  Telephone: (304) 345-0200

                                  Counsel for McKesson Corporation

                                  /s/ Gretchen M. Callas
                                  Gretchen M. Callas (WVSB #7136)
                                  JACKSON KELLY PLLC
                                  Post Office Box 553
                                  Charleston, WV 25322
                                  Tel: (304) 340-1000
                                  Fax: (304) 340-1050
                                  gcallas@jacksonkelly.com

                                  /s/ Robert A. Nicholas
                                  Robert A. Nicholas
                                  Shannon E. McClure
                                  REED SMITH LLP
                                  Three Logan Square
                                  1717 Arch Street, Suite 3100
                                  Philadelphia, PA 19103
                                  Tel: (215) 851-8100
                                  Fax: (215) 851-1420
                                  rnicholas@reedsmith.com
                                  smcclure@reedsmith.com

                                  Counsel for AmerisourceBergen Drug Corporation




                                     13
Case 3:17-cv-01362 Document 1280 Filed 04/19/21 Page 14 of 14 PageID #: 43055




                                CERTIFICATE OF SERVICE
                                                               th
       The undersigned counsel hereby certifies that on this 19 day of April, 2021, the foregoing

“Defendants’ Opposition to Plaintiffs’ Omnibus Motion Regarding IQVIA Trial Testimony” was

served using the Court’s CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                            /s/ Steve Ruby
                                                            Steven R. Ruby (WVSB #10752)




                                               14
